[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff Lynda Blass and her son Scott E. Blass brought this action against the defendants Vivien and Norma Wright for injuries sustained by Scott, age 17, on May 23, 1992. Mr. Blass was a passenger in a vehicle owned by Norma Wright and operated by CT Page 2846 Vivien Wright. On July 23, 1992 a default was entered against Norma Wright for failure to plead. The matter is now before the court on a hearing in damages.
As a result of the accident, Scott Blass sustained serious and permanent injuries including traumatic brain injury; a fracture of his jaw; a pulmonary contusion; several rib fractures; severe dental trauma; several lacerations of the tongue; abrasions, ecchymosis, bruises and contusions and a sudden and severe shock to his entire nervous system; some or all of the foregoing injuries, the results and effects thereof are, or may be, permanent in nature. His average life expectancy is 49.8 years. In addition to his injuries, Mr. Scott lost a year from school, his grades have suffered as has his energy level. The court finds that fair, just and reasonable damages for the plaintiff Scott Blass are $225,000.00.
The plaintiff Lynda Blass incurred medical expenses of $124,020.74 as follows:
    Richard A. Newman, M.D.                     $ 1,145.00 Orthopaedic Associates of Hartford               219.00 Michael L. Reed, M.D.                         3,500.00 David R. Kurish, M.D.                            91.00 Sharon Radiology Associates                      149.00 Hartford Anesthesia Associates                 3,250.00 Hospital Radiologists                            433.00 Hartford Plastic Surgery Associates            3,500.00 Hartford Hospital Professional Ser.             300.00 Northwest CT Anesthesia Associates               348.00 Hartford Hospital                            107,133.94 Sharon Surgical Group                            416.50 Hospital Radiologists                            166.00 Sharon Hospital                                3,542.35 Sharon Hospital Physical Therapy                 826.95 ------------ Total                                      $ 125,020.74
Judgment may enter in favor of the plaintiff Lynda Blass on the third count in the amount of $125,020.74, together with costs.
PICKETT, J. CT Page 2847